DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on August 09, 2021.  Claims 1 – 12 & 14 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,297,562) to Yeates et al., in view of (U.S. Patent Number 8,950,640 B2) to Iannello et al., and (U.S. Patent Publication Number 2015 / 0182011 A1) to Mccrone et al.
Regarding claim 1, Yeates et al., discloses the Modular Lightweight Load-carrying Equipment (MOLLE) / Pouch Attachment Ladder System (PALS) (MOLLE/PALS) compatible carrying system, comprising: 
the vest (170 & 171);
at least two ladder levels (i.e. Upper & Lower (175) in Figure 2) coupled to the vest (170 & 171), the two ladder levels (i.e. Upper & Lower (175) in Figure 2) being horizontal when the vest (170 & 171) is being worn (See Figure 2); and 
an attachment device (100 or 200) carried by the vest (170 & 171) (See Figure 2), the attachment device (100 or 200) including:
the carried element (280) (See Figures 4A & 4B); and 
the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 1, 2, 3A, 3B, 4A & 4B) having the body (See Figures 3A, 3B, 4A & 4B) with an upper section (i.e. Upper Half Section of (110) or (210) in Figure 4B) and the lower section (i.e. Lower Half Section of (110) or (210) in Figures 3A, 3B, 4A & 4B), the upper section (i.e. Upper Half Section of (110) or (210) in Figures 3A, 3B, 4A & 4B) including the plurality of downwardly extending fingers (i.e. Left & Right (135 or 235) in Figures 3A & 4B), the carried element (280) being mounted to the lower section at the location that is below the extent of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figures 4A & 4B), the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 1, 2, offset toward the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figures 3A, 4A & 4B), the top of the upwardly extending fingers (i.e. Left & Right (155 or 255) in Figures 3A, 4A & 4B) being lower than the bottom of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figures 3A & 4B), the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) interacting with the two ladder levels (i.e. Upper & Lower (175) in Figure 2).  
However, Yeates et al., does not explicitly disclose the belt.
Iannello et al., teaches the vest (12) and the belt (14); at least two ladder levels (i.e. Upper & Lower (22) in Figure 2) coupled to the belt (14), the two ladder levels (i.e. Upper & Lower (22) in Figure 2) being horizontal when the belt (14) is being worn (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the belt as taught by Iannello et al., with the Molle / PALS attachment system of Yeates et al., in order to enhance transferring a portion of the weight of the vest to the belt thereby allowing the vest load to be distributed between the user’s shoulders and hips, rather than being carried entirely by the upper body (See Column 3, lines 22 – 26).
However, Yeates et al., does not explicitly disclose the upwardly extending fingers extending upwardly directly toward the downwardly extending fingers; and the below the bottom of the downwardly extending fingers.
Mccrone et al., teaches the modular lightweight load-carrying equipment (MOLLE) (10) / the pouch attachment ladder system (PALS) (100 or 400) compatible carrying system, having the upwardly extending fingers (320 or 440) extending upwardly directly toward the downwardly extending fingers (310 or 420); and the top of the upwardly extending fingers (320 or 440) being below the bottom of the downwardly extending fingers (310 or 420) (See Figures 27, 44 & 45) for the purpose of fitting into corresponding web panels or straps on the web panel carrier (See Abstract) & (See Paragraph 0082).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the upwardly extending fingers extending upwardly directly toward the downwardly extending fingers; and the top of the upwardly extending fingers being below the bottom of the downwardly extending fingers as taught by Mccrone et al., with the Molle / PALS attachment system of Yeates et al., in order to fit into corresponding web panels or straps on the web panel carrier (See Abstract) & (See Paragraph 0082).







[AltContent: textbox (Plurality of Downwardly Extending Fingers (235))]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Plurality of Upwardly Extending Fingers (255))][AltContent: textbox (Mounting Element (200))]
[AltContent: ][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body Rear Panel Lower Section (210))][AltContent: textbox (Body Rear Panel Upper Section (210) )][AltContent: ][AltContent: textbox (Fasteners for Mounting the Carried Element (250))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carried Element (280))]	
    PNG
    media_image1.png
    345
    461
    media_image1.png
    Greyscale


Regarding claim 2, Yeates et al., discloses the carried element (280) is the holster (See Figures 4A & 4B).  

Regarding claim 3, Yeates et al., discloses wherein the at least two ladder levels (i.e. Upper & Lower (175) in Figure 2) include the upper ladder level (i.e. Upper (175) in Figure 2) and the lower ladder level (i.e. Lower (175) in Figure 2), the plurality of upwardly extending fingers {(i.e. Left & Right (255) in Figure 4B)} interacting with the lower ladder level (i.e. Lower (175) in Figure 2), the plurality of downwardly extending 

Regarding claim 7, Yeates et al., discloses the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) coupled to the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 1, 2, 3A, 3B, 4A & 4B) and the carried element (280).  

Regarding claim 8, Yeates et al., discloses the mounting element (i.e. Rear Large Panel of (110 or 210) in Figures 3A, 3B, 4A & 4B) and the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) are each made of the planar material having the same thickness (See Figures 1 & 2).  

Regarding claim 9, Yeates et al., discloses the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) having at least one upwardly extending finger (i.e. Left & Right (230) in Figures 1, 2, 3A, 3B, 4A & 4B). 
However, Yeates et al., does not explicitly disclose the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) having at least one upward extending finger. 
Yeates et al., recites: “While this invention has been described in conjunction with the exemplary embodiments outlined above, it is evident that many alternatives, modifications, and variations will be apparent to those skill in the art.  Such adaptations and modifications should and are intended to be comprehended within the meaning and Various changes, modifications, and / or adaptations may be made without departing from the spirit and scope of this invention” (See Column 9, lines 54 – 67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the other mounting element having at least one upward extending finger, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Co., 193 USPQ 8.

Regarding claim 10, Yeates et al., discloses the belt (170 & 171) is the garment (i.e. Vest) (See Column 3, lines 13 – 17).  

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,297,562) to Yeates et al., (U.S. Patent Number 8,950,640 B2) to Iannello et al., and (U.S. Patent Publication Number 2015 / 0182011 A1) to Mccrone et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 7,314,152 B1) to Garrett.
Regarding claim 4, Yeates et al., discloses wherein each of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figure 4B) of the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) include the 
However, Yeates et al., as modified by above does not explicitly disclose the extending fingers include the outwardly angled portion on the distal end of the fingers.
  Garrett teaches the pouch attachment system (10) compatible carrying system (See Figure 1), having the extending finger (14 & 16) include the outwardly angled portion (68 & 70) on the distal end of the finger (14 & 16) (See Figures 2 & 3) for the purpose of enabling grasping of the tip to temporarily enlarge the gap opening during insertion of the belt (See Column 5, lines 55 – 60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the extending finger include the outwardly angled portion on the distal end of the finger as taught by Garrett with the Molle / PALS attachment system of Yeates et al., in order to enhance grasping the tip to distend the finger to temporarily enlarge the gap opening during insertion of an item (See Column 7, lines 47 – 51).

Regarding claim 5, Yeates et al., discloses wherein each of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figure 4B) of the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) include the outwardly angled portion (i.e. Outward Curved Angle of (135 or 155) in Figure 2) on the fingers (i.e. Left & Right (235) in Figure 4B). 
on the distal end of the finger (14 & 16), the outwardly angled portion (68) extending in the direction perpendicular with the belt (124 or 150).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,297,562) to Yeates et al., (U.S. Patent Number 8,950,640 B2) to Iannello et al., and (U.S. Patent Publication Number 2015 / 0182011 A1) to Mccrone et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 6,588,639 B2) to Beletsky et al.
Regarding claim 6, Yeates et al., discloses the carried element (280) is coupled to the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) between with where the extending fingers (i.e. Left & Right (235 & 255) in Figure 4B) interact with the two levels (i.e. Upper & Lower (175) in Figure 2) of the ladder system (See Figure 4B).  
However, Yeates et al., as modified by above does not explicitly disclose the carried element is coupled to the mounting element below with where the extending fingers interact with the two levels.
Beletsky et al., teaches the carried element (12) being coupled (i.e. via (F & O) in Figures 1B & 2) to the mounting element (13) below the extent of the extending fingers (i.e. Left & Right (22) in Figures 1 & 2) for the purpose of providing an offset attachment (See Column 3, lines 10 – 13).


[AltContent: textbox (Plurality of Downwardly Extending Fingers (22))]
[AltContent: textbox (Fasteners for Mounting the Carried Element BELOW the Extending Fingers (22))][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mounting Element (10))][AltContent: textbox (Body Lower Section (13))][AltContent: textbox (Body Upper Section (14) )][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image2.png
    313
    364
    media_image2.png
    Greyscale



Claims 11, 12, 16, 17, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,297,562) to Yeates et al., in view of (U.S. Patent Publication Number 2015 / 0182011 A1) to Mccrone et al., and (U.S. Patent Number 6,588,639 B2) to Beletsky et al.
for attachment to a Modular Lightweight Load-carrying Equipment (MOLLE) / Pouch Attachment Ladder System (PALS) (MOLLE/PALS) carrying system, the attachment device comprising: 
the carried element (280); and 
the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) having the body with an upper section (i.e. Upper Half Section of (110) or (210) in Figure 4B) and the lower section (i.e. Lower Half Section of (110) or (210) in Figure 4B), the upper section (i.e. Upper Half Section of (110) or (210) in Figure 4B) including the plurality of downwardly extending fingers (i.e. Left & Right (135 or 235) in Figure 4B), the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) also having the plurality of upwardly extending fingers (i.e. Left & Right (255) in Figure 4B), the upwardly extending fingers (i.e. Left & Right (255) in Figure 4) extending upwardly offset toward the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figure 4B), the carried element (280) being mounted to the lower section at the location that is between the extent of the extending fingers (i.e. Left & Right (135 or 235) & (155 or 255) in Figures 3A & 4B).  
However, Yeates et al., does not explicitly disclose the upwardly extending fingers extending upwardly directly toward the downwardly extending fingers; and the top of the upwardly extending fingers being below the bottom of the downwardly extending fingers.
Mccrone et al., teaches the modular lightweight load-carrying equipment (MOLLE) (10) / the pouch attachment ladder system (PALS) (100 or 400) compatible directly toward the downwardly extending fingers (310 or 420); and the top of the upwardly extending fingers (320 or 440) being below the bottom of the downwardly extending fingers (310 or 420) (See Figures 27, 44 & 45) for the purpose of fitting into corresponding web panels or straps on the web panel carrier (See Abstract) & (See Paragraph 0082).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the upwardly extending fingers extending upwardly directly toward the downwardly extending fingers; and the top of the upwardly extending fingers being below the bottom of the downwardly extending fingers as taught by Mccrone et al., with the Molle / PALS attachment system of Yeates et al., in order to fit into corresponding web panels or straps on the web panel carrier (See Abstract) & (See Paragraph 0082).
However, Yeates et al., does not explicitly disclose the carried element being coupled to the mounting element below the extent of the extending fingers.
Beletsky et al., teaches the carried element (12); and the mounting element (13 & 14) having the body with the upper section (14) and the lower section (13), the upper section (14) including the plurality of downwardly extending fingers (i.e. Left & Right (22) in Figures 1 & 2), the lower section (13) configured to mount the carried element (12) at the location that is below the extent of the extending fingers (i.e. Left & Right (22) in Figures 1B & 2) for the purpose of providing an offset attachment (See Column 3, lines 10 – 13).


Regarding claim 12, Yeates et al., discloses the carried element (280) is the holster (See Figures 7A & 7B).  

Regarding claim 16, Yeates et al., discloses wherein the carried element (280) is coupled to the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) between with where the extending fingers (i.e. Left & Right (135 or 235) in Figures 3A & 4B) interact with two levels of the ladder system (i.e. Upper & Lower (175) in Figure 2).  
Furthermore, Yeates et al., as modified by Beletsky et al., discloses the carried element (12) being coupled (i.e. via (F & O) in Figures 1B & 2) to the mounting element (13) below the extent of the extending fingers (i.e. Left & Right (22) in Figures 1 & 2) for the purpose of providing an offset attachment (See Column 3, lines 10 – 13).

Regarding claim 17, Yeates et al., discloses further comprising the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2, & 5A) coupled to the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) and the carried element (280).

	Regarding claim 18, Yeates et al., discloses the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) and the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) are each made of the planar material having the same thickness (See Figures 1 & 2).

Regarding claim 19, Yeates et al., discloses the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) has at least one upwardly extending finger (i.e. Left & Right (230) in Figures 3A, 3B, 4A & 4B).  
However, Yeates et al., does not disclose the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) having at least one upwardly extending finger.
Yeates et al., recites: “While this invention has been described in conjunction with the exemplary embodiments outlined above, it is evident that many alternatives, modifications, and variations will be apparent to those skill in the art.  Such adaptations and modifications should and are intended to be comprehended within the meaning and range of equivalents of the disclosed exemplary embodiments.  It is to be understood that the phraseology of terminology employed herein is for the purpose of description and not of limitation.  Accordingly, the foregoing description of the exemplary embodiments of the invention, as set forth above, are intended to be illustrative not limiting.  Various changes, modifications, and / or adaptations may be made without departing from the spirit and scope of this invention” (See Column 9, lines 54 – 67).
other mounting element having at least one upward extending finger, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Co., 193 USPQ 8.

Regarding claim 20, Yeates et al., discloses wherein the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) has the first pattern of holes (See Figure 4B) therein and the other mounting element (i.e. Front Small Attachment Panel of (110 or 210) in Figures 1, 2 & 5A) has the second pattern of holes therein (See Figures 1 & 2), at least half of the holes in the first pattern being alignable with the holes in the second pattern (See Figures 1, 2 & 4B).

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,297,562) to Yeates et al., (U.S. Patent Publication Number 2015 / 0182011 A1) to Mccrone et al., and (U.S. Patent Number 6,588,639 B2) to Beletsky et al., as applied in claim 11 above, and further in view of (U.S. Patent Number 7,314,152 B1) to Garrett.
Regarding claim 14, Yeates et al., discloses wherein each of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figures 3A & 4B) of the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) include an outwardly angled portion (i.e. Outward Curved Surface Angle of (135) in Figure 2) on the fingers (i.e. Left & Right (135 or 235) in Figures 3A & 4B) the outwardly angled 
However, Yeates et al., as modified by above does not explicitly disclose the extending fingers include the outwardly angled portion on the distal end of the fingers.
    Garrett teaches the pouch attachment system (10) compatible carrying system (See Figure 1), having the extending finger (14 & 16) include the outwardly angled portion (68 & 70) on the distal end of the finger (14 & 16) (See Figures 2 & 3) for the purpose of enabling grasping of the tip (See Column 5, lines 55 – 60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the extending finger include the outwardly angled portion on the distal end of the finger as taught by Garrett with the Molle / PALS attachment system of Yeates et al., in order to enhance grasping the tip to distend the finger to temporarily enlarge the gap opening during insertion of the belt.

Regarding claim 15, Yeates et al., discloses wherein each of the downwardly extending fingers (i.e. Left & Right (135 or 235) in Figure 4B) of the mounting element (i.e. Rear Large Panel of (110) or (210) in Figures 3A, 3B, 4A & 4B) include the outwardly angled portion (i.e. Outward Curved Surface Angle of (135 or 155) in Figure 2) on the fingers (i.e. Left & Right (235) in Figure 4B). 
	Furthermore, Yeates et al., as modified by Garrett discloses the downwardly extending fingers (14 & 16) include the outwardly angled portion (68 & 70) on the distal end of the finger (14 & 16), the outwardly angled portion (68) extending in the direction perpendicular with the belt (124 or 150) (See Figures 2 & 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 12 & 14 – 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Number 8,523,029) to Rogers et al., discloses the Modular Lightweight Load-carrying Equipment (MOLLE) / Pouch Attachment Ladder System (PALS) (MOLLE/PALS) compatible carrying system, comprising: 
the belt (27); at least two ladder levels (i.e. Upper & Lower (29) in Figure 13) coupled to the belt (27), the two ladder levels (i.e. Upper & Lower (29) in Figure  13) being generally horizontal when the belt (27) is being worn (See Figure 13); and an attachment device (10) carried by the belt (27), the attachment device (10) including: the carried element (40) (See Figures 7 & 8); and the mounting element (11) having the plurality of downwardly extending fingers (i.e. Left & Right (21, 56, 15 & 54), the carried element (40) being coupled to the mounting element (11) above the extent of the extending fingers (i.e. Left & Right (15) in Figures 5, 6, 7 & 8), the mounting element (11) interacting with the two ladder levels (i.e. Upper & Lower (29) in Figure 13).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734